By the Court.

Lumpkin, J.,
delivering the opinion.
1 We think the letter written by Bell actionable. The case of Laurason vs. Mason, 3 Cranch, 492, 496, was more indefinite than this. Yet the Supreme Court of the United States held the writer of the intrument bound. And we concur in the opinion of Chief Justice Marshall, who said in that case: “ This letter was intended to give credit to the person to whom it was addressed, and the writer is *921bound by every principle of rectitude and good faith, to fulfill the expectation thus raised, and which induced the plaintiff to part with his property.”